Citation Nr: 0326940	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO granted 
service connection for residuals of a right ankle injury and 
assigned a noncompensable evaluation.  In a November 2000 
rating decision, the RO increased the evaluation to 10 
percent disabling.  The appellant disagreed and this appeal 
ensued.  


FINDINGS OF FACT

1.  The right ankle injury disability is manifested by 
moderate limitation of motion of the right ankle.  

2.  VA examination in January 2003 revealed moderate 
limitation of motion of the right ankle, with additional 
objective evidence of function loss due to pain on use.  


CONCLUSIONS OF LAW

1.  The criteria for initial evaluation in excess of 10 
percent from June 21, 1999, to January 20, 2003, for 
residuals of a right ankle injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5270 to 
5274 (2003).  

2.  The criteria for a 20 percent evaluation for residuals of 
a right ankle injury based on the January 2003 VA examination 
results are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5270 to 5274 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The RO sent the appellant a May 
2000 statement of the case informing him of the criteria for 
proving his claim and the evidence considered in evaluating 
the claim.  In a July 2000 letter, the RO informed the 
appellant of the need for his permission to obtain records 
from a private physician he identified.  With that 
permission, the RO sent a letter in October 2000 to a private 
medical facility asking for records concerning the 
appellant's treatment.  In a November 2000 supplemental 
statement of the case, the RO listed the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria.  The RO informed 
the appellant in November 2000 and January 2001 letters of 
recent action and of an opportunity to provide additional 
information and evidence concerning the claim.  By a December 
2002 letter, the Board informed the appellant that it 
intended to develop additional evidence concerning the claim, 
and told him it needed his permission to obtain non-VA 
treatment records and that he should report for a VA 
examination.  By a March 2003 letter, the Board told him what 
evidence it had, what he could do to provide further relevant 
information and evidence.  In June 2003, the Board remanded 
the case for initial RO consideration of the additional 
evidence developed.  In July 2003, the RO issued a 
supplemental statement of the case listing the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  In July 2003, 
the RO also sent the appellant a letter discussing what 
information or evidence had been received and how he could 
submit further evidence necessary to substantiate the claim.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claims, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes the service 
medical records and VA records of treatment, as well as 
statement from private physician's and treatment sources 
identified by the appellant.  The appellant has not 
identified any other sources of treatment.  Assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim .  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The 
RO afforded the appellant VA examinations in December 1999 
and January 2003.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

In June and November 1999 statements, Dr. Appell indicated 
that the appellant had a right ankle injury related to 
service.  Treatment records in May 1999 indicated that the 
appellant had mild degenerative change in the right ankle 
joint, with marked crepitus, no instability, some tenderness, 
limited range of motion in dorsiflexion and plantar flexion 
(without measurements) and normal x-rays.  

VA examination in December 1999 indicated that the appellant 
complained of pain, weakness, stiffness, swelling, 
instability, locking, fatigability, lack of endurance, and 
"a lot of trouble", for which he had received treatment at 
Brookwood Hospital.  An x-ray revealed an old fracture and 
was otherwise normal.  It was noted that he occasionally used 
pain medication, had flare ups in cold weather, and 
occasionally used an ace bandage for support.  He is employed 
as a mechanic at Brookwood Hospital.  Examination revealed 
that motion stopped when pain began and no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  He had a very slight limp and did not use a cane 
or appliance.  Dorsiflexion on the right was to 16 degrees, 
with plantar flexion to 38 degrees.  There was no varus or 
valgus angulation of the os calcis.  The diagnosis was 
arthralgia of the right ankle with no loss of function due to 
pain.  

A private medical receipt dated in February 2001 indicated 
that the appellant acquired a right ankle brace for chronic 
ankle sprain.  

In a July 2001 statement, Dr. Appell remarked that the 
appellant's injury was chronic in nature and that physical 
therapy had offered minimal improvement.  

Treatment records in June 2001 from Dr. Appell indicated a 
diagnosis of ankle sprain and synovitis.  The appellant 
complained of increased pain in the right ankle, difficulty 
getting up and down, and pain after prolonged activity.  
Examination revealed no swelling or crepitus, some 
tenderness, and pain on range of motion.  X-ray study found 
some chronic degenerative changes in the ankle.  The 
impression was ankle synovitis, for which the examiner 
prescribed anti-inflammatories.  Treatment records in March 
2002 showed pain and difficulty weight bearing on the right 
ankle.  Examination revealed tenderness over the insertion of 
the peroneal tendons, minimal swelling and effusion in the 
ankle, and nearly full range of motion.  There was no 
crepitus on range of motion.  The impression was probable 
tendonitis.  It was noted that the appellant was unable to 
tolerate the anti-inflammatories.  

VA examination in January 2003 revealed complaints of pain, 
weakness, stiffness, swelling, heat, redness, instability, 
give way, locking, fatigability, and lack of endurance.  He 
had flare ups in cold weather and with overuse, providing 
(per the examiner's measurements) about 10 percent additional 
functional impairment.  The appellant remarked he used a 
brace on his ankle and a cane all the time.  There was no 
subluxation.  Examination revealed objective evidence of 
painful motion, abnormal and guarded movement, very slight 
edema, and some instability and weakness, though no effusion, 
tenderness, redness, or heat.  Range of motion measurements 
showed right ankle dorsiflexion of 16 degrees and right ankle 
plantar flexion of 38 degrees; motion stopped when pain 
began.  There was no varus or valgus angulation of the os 
calcis in relationship to the long axis of the tibia and 
fibula.  X-ray study was normal with no bony abnormality.  
The diagnosis was post fracture arthralgia of the right ankle 
with loss of function due to pain.  The examiner commented 
that there was involvement of the joint structures, muscles, 
and nerves, and there was pain, weakened movement, excess 
fatigability, and incoordination.  There was no muscle 
atrophy and no changes in the skin indicative of disuse, with 
no functional loss resulting from such manifestations.  It 
was the examiner's opinion that there would be a slight 
degree of functional loss in addition from flare up or 
symptoms of extended use.  

VA treatment records from December 1999 to October 2002 
showed occasional complaints of right ankle pain and the use 
of a brace.  An x-ray in December 1999 noted no acute 
fracture or dislocation.  In July 2001, the use of a cane was 
also noted, though it was unclear whether the cane was needed 
for the ankle disability or for his further complaints of 
right knee pain.  

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 5271 for moderate 
limitation of motion of the right ankle.  A 20 percent 
evaluation may be assigned for marked limitation of the right 
ankle.  38 C.F.R. § 4.71a (2003).  The standardized 
description of joint motion indicates the range of ankle 
dorsiflexion is from zero to 20 degrees and of plantar 
flexion is from zero to 45 degrees.  38 C.F.R. § 4.71 (2003).  
The evidence shows a loss of motion in the right ankle.  The 
May 1999 report from Dr. Appell indicated limited motion, 
though no measurements were provided.  VA examinations in 
December 1999 and in January 2003 each revealed dorsiflexion 
at 16 degrees and plantar flexion at 38 degrees.  Compared to 
the standardized description of joint motion, this is a loss 
of four degrees dorsiflexion and a loss of seven degrees 
plantar flexion, an evident moderate loss of motion for the 
right ankle as required for the currently assigned 10 percent 
evaluation.  

Although both VA examinations noted flare-ups in cold 
weather, the December 1999 report remarked there was no 
objective evidence of painful motion.  However, the January 
2003 examination report noted specific objective evidence of 
such additional impairment.  The examiner concluded that 
there was, due to flare-ups in cold weather and overuse, 
about 10 percent additional functional impairment.  There was 
objective evidence of painful motion and guarded movement, 
which the examiner opined added a slight degree of functional 
loss.  Therefore, based on the January 2003 VA examination 
report, the Board finds that the evidence supports a 20 
percent evaluation under the criteria of Diagnostic Code 
5271.  It is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent based on the prior evidence, as the 
evidence does not show additional impairment due to function 
loss.  See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  

Alternatively, other diagnostic criteria offer means for an 
increase in the evaluation, though the evidence does not 
reveal symptomatology warranting their application.  The 
criteria of Diagnostic Codes 5270 and 5272 govern findings of 
ankylosis of the right ankle and ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position, respectively.  The evidence, though, does not 
reveal any indication that the appellant's right ankle or 
subastragalar or tarsal joint is ankylosed.  The criteria of 
Diagnostic Code 5273 are also inapplicable, as there is no 
evidence that the right ankle has a malunion of os calcis or 
astragalus.  Finally, there is no indication of 
astragalectomy warranting consideration of the criteria from 
Diagnostic Code 5274.  38 C.F.R. § 4.71a (2003).  

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that a 
staged rating is warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
proper for the service-connected residuals of a right ankle 
sprain since June 21, 1999, the date of receipt of the 
initial claim.  There is no evidence that the symptoms 
associated with the veteran's service-connected right ankle 
disability met the criteria for a higher rating until he was 
examined by VA on January 21, 2003.  At that time, 
examination showed his symptoms had worsened.  He required a 
cane and walked with a marked limp.  The examiner noted the 
presence of pain, weakened movement, excess fatigability, and 
incoordination.  This is the first appearance of medical 
evidence in the record indicative of the higher evaluation.  
Accordingly, a staged rating under Fenderson is warranted.


ORDER

An initial disability evaluation in excess of 10 percent from 
June 21, 1999, to January 20, 2003, for residuals of a right 
ankle injury is denied.  

Entitlement to an increased rating of 20 percent evaluation 
for residuals of a right ankle injury is granted from January 
21, 2003, subject to regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



